FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OMAR VILLICANA,                                  No. 10-56600

               Plaintiff - Appellant,            D.C. No. 8:09-cv-00614-SVW-RZ

  v.
                                                 MEMORANDUM *
ORANGE COUNTY SHERIFF’S
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Omar Villicana appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging the use of excessive force and the denial of

medical care while he was a pretrial detainee at the Orange County Jail. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to exhaust administrative remedies under the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a), and for clear error its factual determinations.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

       The district court properly dismissed the action because Villicana failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

      Villicana’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   10-56600